                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                     Civil Action No. 1:19-cv-00386-LCB-JLW


 MARY SMITH and GEORGE SMITH,
 Individually, and MARY SMITH, as
 Administrator of the ESTATE OF
 MARCUS DEON SMITH, deceased,

                       Plaintiffs

 v.
                                                  ANSWER OF DEFENDANTS
 CITY OF GREENSBORO, Greensboro
                                                 ASHLEY ABBOTT AND DYLAN
 Police Officers JUSTIN PAYNE,
                                                         ALLING
 ROBERT DUNCAN, MICHAEL
 MONTALVO, ALFRED LEWIS,
 CHRISTOPHER BRADSHAW, LEE
 ANDREWS, DOUGLAS STRADER,
 and JORDAN BAILEY, and Guilford
 EMS Paramedics ASHLEY ABBOTT
 and DYLAN ALLING,

                       Defendants


       Defendants Ashley Abbott and Dylan Alling, answering the complaint of plaintiffs,

allege and say:

       1-2.   Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief.

       3.     Denied for lack of sufficient information and belief.

       4-6.   The allegations contained in paragraph 4-6 of the complaint constitute legal

conclusions rather than factual averments, such that no responsive pleading is permitted or

required; in the alternative, denied.




      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 1 of 10
       7-9.   Denied for lack of sufficient information and belief.

       10.    It is admitted that former defendant Guilford County employed the EMS

defendants; otherwise, denied.

       11-18. Denied for lack of sufficient information and belief.

       19.    Admitted.

       20.    It is admitted that this defendant was employed by Guilford County;

otherwise, denied.

       21.    Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief.

       22.    It is admitted upon information and belief that plaintiffs’ decedent suffered

from multiple mental impairments and medical conditions; otherwise, denied for lack of

sufficient information and belief.

       23-24. Denied for lack of sufficient information and belief.

       25.    It is admitted upon information and belief that plaintiffs’ decedent was under

the influence of illicit drugs; otherwise, denied for lack of sufficient information and belief.

       26.    It is admitted upon information and belief that plaintiffs’ decedent suffered

from multiple mental impairments and medical conditions; otherwise, denied for lack of

sufficient information and belief.

       27.    Denied.

       28.    It is admitted that these defendants were called to the scene in an ambulance;

otherwise, denied for lack of sufficient information and belief.

       29-32. Denied for lack of sufficient information and belief.
                                               2



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 2 of 10
          33.    It is admitted that these defendants arrived at the scene at some point;

otherwise, denied.

          34.    It is admitted that the defendants referred to conferred, and that the

statements referred to occurred to the extent represented in the body cam footage at the

scene, which speaks for itself and is the best evidence of the content thereof; otherwise,

denied.

          35-36. Denied for lack of sufficient information and belief.

          37.    It is admitted that other defendants restrained plaintiffs’ decedent as

represented in the body cam footage at the scene, which speaks for itself and is the best

evidence of the content thereof; otherwise, denied for lack of sufficient information and

belief.

          38-39. Admitted only to the extent represented in the body cam footage at the scene,

which speaks for itself and is the best evidence of the content thereof; otherwise, denied.

          40-44. Denied for lack of sufficient information and belief.

          45.    It is admitted that at some point plaintiffs’ decedent because unresponsive;

otherwise, denied for lack of sufficient information and belief.

          46.    Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief

          47.    Denied for lack of sufficient information and belief.

          48.    Denied.

          49.    Denied for lack of sufficient information and belief.



                                                3



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 3 of 10
       50.    It is admitted that plaintiffs’ decedent was placed on a gurney in order to

place him into the ambulance; otherwise, denied.

       51.    Denied.

       52.    The death certificate referred to speaks for itself and is the best evidence of

the content thereof; otherwise, denied for lack of sufficient information and belief.

       53.    Denied.

       54-56. Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief.

       57.    The press release referred to speaks for itself and is the best evidence of the

content thereof; otherwise, denied for lack of sufficient information and belief.

       58.    The policy referred to speaks for itself and is the best evidence of the content

thereof; otherwise, denied for lack of sufficient information and belief.

       59-61. Denied for lack of sufficient information and belief.

       62.    Denied for lack of sufficient information and belief, and each and every

subparagraph contained therein.

       63-66. Denied for lack of sufficient information and belief.

       67.    Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief.




                                              4



     Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 4 of 10
                        ANSWER TO FIRST CAUSE OF ACTION

          68.   Defendants reallege their answers to the allegations contained in paragraphs

1 through 67 of the complaint, which are incorporated by reference as if the same were

fully set forth.

          69-71. Dismissed as to Fourth Amendment conspiracy theory. Denied as to these

defendants and denied as to the remaining defendants for lack of sufficient information and

belief.

                       ANSWER TO SECOND CAUSE OF ACTION

          72.   Defendants reallege their answers to the allegations contained in paragraphs

1 through 71 of the complaint, which are incorporated by reference as if the same were

fully set forth.

          73-74. Dismissed as to Fourth Amendment conspiracy theory. The allegations

contained in paragraphs 73-74 of the complaint constitute legal conclusions rather than

factual averments, such that no responsive pleading is permitted or required; in the

alternative, denied.

          75-77. Denied as to these defendants and denied as to the remaining defendants for

lack of sufficient information and belief.

                       ANSWER TO THIRD CAUSE OF ACTION

          78.   Defendants reallege their answers to the allegations contained in paragraphs

1 through 77 of the complaint, which are incorporated by reference as if the same were

fully set forth.

          79-81. Dismissed.
                                               5



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 5 of 10
                    ANSWER TO FOURTH CAUSE OF ACTION

       82.     Defendants reallege their answers to the allegations contained in paragraphs

1 through 81 of the complaint, which are incorporated by reference as if the same were

fully set forth.

       83-84. Denied for lack of sufficient information and belief.

                      ANSWER TO FIFTH CAUSE OF ACTION

       85.     Defendants reallege their answers to the allegations contained in paragraphs

1 through 84 of the complaint, which are incorporated by reference as if the same were

fully set forth.

       86-91. Dismissed.

                      ANSWER TO SIXTH CAUSE OF ACTION

       92.     Defendants reallege their answers to the allegations contained in paragraphs

1 through 91 of the complaint, which are incorporated by reference as if the same were

fully set forth.

       93-99. Dismissed as to these defendants.

                    ANSWER TO SEVENTH CAUSE OF ACTION

       100.    Defendants reallege their answers to the allegations contained in paragraphs

1 through 99 of the complaint, which are incorporated by reference as if the same were

fully set forth.

       101.    Dismissed.




                                             6



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 6 of 10
                     ANSWER TO EIGHTH CAUSE OF ACTION

       102.    Defendants reallege their answers to the allegations contained in paragraphs

1 through 101 of the complaint, which are incorporated by reference as if the same were

fully set forth.

       103-104. Dismissed.

       AND FOR A FIRST FURTHER ANSWER AND DEFENSE to the complaint,

these defendants allege and say:

       These defendants are entitled to qualified immunity, because they did not violate

clearly established law. Specifically, at the time of the incident alleged in the complaint:

       (1)     The threshold applicability of 14th Amendment substantive due process to

these defendants’ involvement with plaintiffs’ decedent was not clearly established; (2) if

14th amendment substantive due process applied to these defendants’ involvement with

plaintiffs’ decedent, the proper standard to apply thereunder was not clearly established; or

(3) if 14th Amendment substantive due process applied to these defendants’ involvement

with plaintiffs’ decedent, the proper standard’s application to these defendants’ conduct

was not clearly established. Therefore, qualified immunity bars the claims against these

defendants because it would not have been clear to reasonable officials in their postion that

their conduct violated plaintiffs’ decedent’s 14th Amendment substantive due process

rights, which is pleaded in bar of any recovery by plaintiffs.




                                              7



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 7 of 10
       AND FOR A SECOND FURTHER ANSWER AND DEFENSE to the

complaint, these defendants allege and say:

       At all times complained of by plaintiffs, these defendants provided appropriate and

suitable medical care and treatment to plaintiffs’ decedent, which did not constitute a

violation of decendants’ 14th Amendment substantive due process rights, which is pleaded

in bar of any recovery by plaintiffs.

       AND FOR A THIRD FURTHER ANSWER AND DEFENSE to the complaint,

these defendants allege and say:

       At all times complained of by plaintiffs, these defendants acted in good faith in their

care and treatment of plaintiffs’ decedent, which is pleaded in bar of any recovery by

plaintiffs.

       AND FOR A FOURTH FURTHER ANSWER AND DEFENSE to the

complaint, these defendants allege and say:

       The death of plaintiffs’ decedent was not proximately caused by any act or omission

of these defendants, which is pleaded in bar of any recovery by plaintiffs.

       AND FOR A FIFTH FURTHER ANSWER AND DEFENSE to the complaint,

these defendants allege and say:

       Plaintiffs’ decedent proximately caused or contributed to his death by the use of

illicit substances, which is pleaded in bar of any recovery by plaintiffs.




                                              8



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 8 of 10
       AND FOR A SIXTH FURTHER ANSWER AND DEFENSE to the complaint,

these defendants allege and say:

       Plaintiffs’ claim for punitive damages violates the due process and equal protection

clauses of the state and federal constitutions, and any excessive award or award in excess

of any statutory cap would also be invalid, which is pleaded in bar of any recovery of

punitive damages by plaintiffs.

       WHEREFORE, these defendants respectfully pray the court that:
       1.     Plaintiffs have and recover nothing and that plaintiffs’ action as to these

defendants be dismissed with prejudice;

       2.     The costs of this action, including reasonable attorney’s fees, be taxed against

plaintiffs;

       3.     This action be tried by a jury; and

       4.     The court grant such other and further relief as shall be just and proper.

              This is the 8th day of May, 2020.


                                          /s/ G. Gray Wilson
                                          G. Gray Wilson, NC Bar No. 7398
                                          Lorin J. Lapidus, NC Bar No. 33458
                                          Chelsea K. Barnes, NC Bar No. 53378
                                          NELSON MULLINS RILEY & SCARBOROUGH LLP
                                          380 Knollwood Street, Suite 530
                                          Winston-Salem, NC 27103
                                          Telephone: 336-774-3271
                                          Fax: 336-774-3299
                                          gray.wilson@nelsonmullins.com
                                          lorin.lapidus@nelsonmullins.com
                                          chelsea.barnes@nelsonmullins.com
                                          Attorneys for Defendants Guilford EMS
                                          Paramedics Ashley Abbott and Dylan Alling

                                              9



      Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 9 of 10
                            CERTIFICATE OF SERVICE

      I hereby certify that on May 8th 2020 I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send electronic notification of

such to the following:

                                    Graham Holt
                         THE LAW OFFICE OF GRAHAM HOLT
                                gholtpllc@gmail.com

                                       Ben H. Elson
                                    Christian E. Snow
                                      G. Flint Taylor
                              PEOPLE’S LAW OFFICE
                                ben.elson79@gmail.com
                              christianesnow@gmail.com
                               flint.taylor10@gmail.com

                                   Alan W. Duncan
                             Stephen McDaniel Russell, Jr.
                                    Hillary M. Kies
                            TURNING POINT LITIGATION
                             aduncan@mullinsduncan.com
                             srussell@mullinsduncan.com
                              hkies@mullinsduncan.com

                               Matthew L. Mason
                   OFFICE OF GUILFORD COUNTY ATTORNEY
                          mmason@guilfordcountync.gov


                                       /s/ G. Gray Wilson
                                       G. Gray Wilson, NC Bar No. 7398
                                       NELSON MULLINS RILEY & SCARBOROUGH LLP
                                       380 Knollwood Street, Suite 530
                                       Winston-Salem, NC 27103
                                       Telephone: 336-774-3271
                                       Fax: 336-774-3299
                                       gray.wilson@nelsonmullins.com
                                       Attorney for Defendants Abbott and Alling


                                          10



     Case 1:19-cv-00386-LCB-JLW Document 60 Filed 05/08/20 Page 10 of 10
